DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al. (US 2015/0180159), figs 10A, 10B, hereafter Endo.
Regarding claim 1, Endo, figs. 10A, 10B, discloses a waterproof connector 1000 (fig. 10), comprising: a connector main body 1006, which is mounted on a circuit board 1002 provided inside a housing 1001, and is to be inserted into a housing connector hole 1003 formed in the housing; an annular 
Regarding claim 12, Endo, figs. 10A, 10B, discloses the annular seal member 1009, 1007 includes a first seal member 1007 to be held in contact with the connector main body sealing surface and a second seal member 1009 to be held in contact with the housing sealing surface, and wherein the first seal member and the second seal member are separated from each other.

Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Endo et al. (US 2015/0180159), figs 1-9B, hereafter Endo.
Regarding claim 1, Endo discloses a waterproof connector (fig. 3), comprising: a connector main body 12, which is mounted on a circuit board 20 provided inside a housing 30, and is to be inserted into a housing connector hole 31 formed in the housing 30; an annular seal member 42, which is provided outside the housing 30, and surrounds the connector main body 12; and a bracket 41, which is provided to the housing 30 (upon assembly), and is configured to press the annular seal member 42 against the housing 30, wherein the annular seal member 42 is held in contact with a connector main . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 2, 3, 11, 12 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Endo.

Regarding claim 2, Endo discloses a flanged fastener 44 configured to fix the bracket 41 to the housing 30 (see fig. 9B), wherein the bracket has a bracket fastener hole 41a into which the flanged fastener is to be inserted, wherein movement of the annular seal member along the housing sealing surface with respect to the bracket is restricted, a positional shift amount between a center of the connector main body and a center of the housing connector hole in a direction along the housing sealing surface, an outer diameter of a shaft portion of the flanged fastener, a diameter of the bracket fastener hole, and an outer diameter of a flange portion of the flanged fastener.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to wherein movement of the annular seal member along the housing sealing surface with respect to the bracket is restricted, and wherein, when a positional shift amount between a center of the connector main body and a center of the housing connector hole in a direction along the housing sealing surface is represented by X, an outer diameter of a shaft portion of the flanged fastener is represented by D1, a diameter of the bracket fastener hole is represented by D2, and an outer diameter of a flange portion of the flanged fastener is represented by D3, conditions X<(D2-D1)/2 and D2<D3 are satisfied, since such a modification would have involved a mere change in the size of a component, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
Regarding claim 3, Endo discloses, a fastener 44 configured to fix the bracket 41 to the housing 30; and a washer (it is an integral part of 44, se fig. 3), being provided between a head portion of the fastener and the bracket, wherein the bracket has a bracket fastener hole into which the fastener is to be inserted, wherein movement of the annular seal member along the housing sealing surface with respect to the bracket is restricted, an outer diameter of a shaft portion of the fastener, a diameter of the bracket fastener hole, an inner diameter of the washer, an outer diameter of the head portion of the fastener , and an outer diameter of the washer. 
However Endo, does not disclose, when a positional shift amount between a center of the connector main body and a center of the housing connector hole in a direction along the housing sealing surface is represented by X, an outer diameter of a shaft portion of the fastener is represented by D1, a diameter of the bracket fastener hole is represented by D2, an inner diameter of the washer is represented by D4, an outer diameter of the head portion of the fastener is represented by D5, and an outer diameter of the washer is represented by D6, conditions X<(D2-D1)/2 and D4<D5<D2<D6 are satisfied. 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to wherein movement of the annular seal member along the housing sealing surface with respect to the bracket is restricted, and wherein, when a positional shift amount between a center of the connector main body and a center of the housing connector hole in a direction along the housing sealing surface is represented by X, an outer diameter of a shaft portion of the flanged fastener is represented by D1, a diameter of the bracket fastener hole is represented by D2, and an outer diameter of a flange portion of the flanged fastener is represented by D3, conditions X<(D2-D1)/2 and D2<D3 are satisfied, since such a modification would have involved a mere change in the size of a component, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).
Regarding claim 11, Endo discloses, all the claimed limitations except for when a positional shift amount between a center of the connector main body sealing surface and a center of the annular seal member in a direction perpendicular to the housing sealing surface is represented by Z, a dimension of a portion of the annular seal member, which is held in contact with the connector main body sealing surface, in the direction perpendicular to the housing sealing surface is represented by S1, and a dimension of the connector main body sealing surface in the direction perpendicular to the housing sealing surface is represented by S2, a condition Z<(S2-S1)/2 is satisfied.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to have  when a positional shift amount between a center of the connector main body sealing surface and a center of the annular seal member in a direction perpendicular to the housing sealing surface is represented by Z, a dimension of a portion of the annular seal member, which is held in contact with the connector main body sealing surface, in the direction perpendicular to the housing sealing surface is represented by S1, and a dimension of the connector main body sealing surface in the direction perpendicular to the housing sealing surface is represented by S2, a condition Z<(S2-S1)/2 is satisfied, since such a modification would have involved a mere change in the size of a component, since a change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).  In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.).

    PNG
    media_image1.png
    368
    456
    media_image1.png
    Greyscale
Regarding claim 12, Endo discloses the annular seal member includes a first seal member S1 to be held in contact with the connector main body sealing surface and a second seal member S2 to be held in contact with the housing sealing surface, and wherein the first seal member and the second seal member are separated from each other.
However does not discloses the first seal member and the second seal member are separated from each other.
It would have been obvious to one having ordinary skill in the art at the time the invention was made to construct the first seal member and the second seal member are separated from each other, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v, Erlichman, 168 USPQ 177, 179.
The motivation for making this modification would have been to have ease of manufacture, and if either seal member is broken then only one needs to be replaced.
Regarding claim 14, Endo, as discussed above discloses all the structural limitations except for a method step for assembling a waterproof connector.
It would have been obvious to follow the method steps of claim 14 in order to properly assemble the parts into the device as intended and to connect the waterproof connector to a housing. 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over figs 10A, 19B of Endo.

    PNG
    media_image2.png
    328
    682
    media_image2.png
    Greyscale
Regarding claim 13, Endo discloses an outer seal holding member 1008 configured to hold the annular seal member 1009, wherein the outer seal holding member 1008 has a pair of first seal member holding side-wall portions (see figs. 10A), which sandwich the first seal member 1009 in a direction along the housing sealing surface, and wherein the outer seal holding member has a second seal member accommodation groove G (into which seal 1007 inserted, see annotated fig) in which the second seal member 1007is to be accommodated.    
Regarding claim 14, Endo, as discussed above discloses all the structural limitations except for a method step for assembling a waterproof connector.
It would have been obvious to follow the method steps of claim 14 in order to properly assemble the parts into the device as intended and to connect the waterproof connector to a housing. 
Allowable Subject Matter
Claims 4-10 are objected to as being dependent upon rejected base claims, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claim 4, the prior art does not disclose or suggest a pair of bosses, which are provided to the housing, and sandwich the annular seal member in a direction along the housing sealing surface; and fasteners, which are provided to the pair of bosses, respectively, and are configured to fix the bracket to the bosses, wherein the bracket has a pair of bracket flat-plate portions, which are provided to the pair of bosses, respectively, and extend from the bosses toward the connector main body as required in combination with other limitations of this claim.
Regarding claim 5, the prior art does not disclose or suggest an outer seal holding member configured to hold the annular seal member, wherein movement of the annular seal member in a direction along the housing sealing surface with respect to the outer seal holding member is restricted, wherein the outer seal holding member has a pair of outer holding member side-wall portions, which sandwich the annular seal member in the direction along the housing sealing surface, wherein the bracket includes: a pair of bracket side-wall portions, which sandwich the outer seal holding member in the direction along the housing sealing surface; and a pair of bracket flat-plate portions, which are provided to the pair of bracket side-wall portions, respectively, and extend from the outer holding member side-wall portions toward the connector main body, and wherein, when a positional shift amount between a center of the connector main body and a center of the housing connector hole in the direction along the housing sealing surface is represented by X, a dimension of the outer seal holding member in the direction along the housing sealing surface is represented by L1, and a dimension between the pair of the bracket side-wall portions is represented by L2, a condition X<(L2-L1)/2 is satisfied as required in combination with other limitations of this claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See attached PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HARSHAD C PATEL whose telephone number is (571)272-8289.  The examiner can normally be reached on Monday-Friday: 8:00 am - 5.00 pm (EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdullah A Riyami can be reached on 571-270 3119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HARSHAD C PATEL/Primary Examiner, Art Unit 2831